 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDCutting, Incorporated and Local 154, United Paper-workers International Union, AFL-CIO-CLCand Pam O'Connell and Frances Griffey. Cases25-CA-10983, 25-CA-11016, 25-CA-11655-1,and 25-CA-11655-2April 2, 1981DECISION AND ORDEROn October 27, 1980, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed an answering brief tothe General Counsel's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge as modified below, and to adopt his recom-mended Order, as so modified.The General Counsel excepts, inter alia, to theAdministrative Law Judge's dismissal of the com-plaint's allegation that Respondent, through Fore-man Mike Keith, violated Section 8(a)(1) of theAct on May I and 2, 1979,2 by soliciting employeecomplaints and grievances, and by promising itsemployees increased benefits and improved termsand conditions of employment. The AdministrativeLaw Judge found that, about the first part of May,Keith approached employee Pam O'Connell and, inthe presence of other employees, asked, "Pam, areyou aware of what you are getting yourself in-volved in, when you are getting yourself involvedwith the Union?" and "What exactly is it that youare wanting that ...the Company is not givingyou?" O'Connell mentioned needing floor mats andcomplained about glue guns with electrical shorts,cut wires on the floor, broken toilet seats, andother matters. Keith did not expressly promise toremedy any of those complaints, although floormats were provided to employees on May 30, andtherefore the Administrative Law Judge found thatthe allegation must be dismissed. We do not agree.I In agreeing with the Administrative Law Judge's finding that theGeneral Counsel failed to make a prima facie showing that the Union wasa motivating factor in Respondent's decision to discharge employee RickHodge, we note that longstanding Board precedent holds that "if therecord sustains the allegations of unlawful discrimination against dis-charged employees, their testimony is not a sine qua non for relief underthe Act." Riley Stoker Corporation, 223 NLRB 1146 (1976), and casescited therein.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Unless otherwise noted, all dates are 1979.255 NLRB No. 76It is well settled that "the solicitation of griev-ances at preelection meetings carries with it an in-ference that an employer is implicitly promising tocorrect those inequities it discovers as a result of itsinquiries." Merle Lindsey Chevrolet, Inc., 231 NLRB478 (1977), citing Uarco Incorporated, 216 NLRB 1(1974). Accord: Hadbar, Division of Pur 0 Sil, Inc.,211 NLRB 333 (1974); Reliance Electric Company,Madison Plant Mechanical Drives Division, 191NLRB 44 (1971). According to current Board pre-cedent, this inference is rebuttable by the employer.Merle Lindsey Chevrolet, supra; Uarco Incorporated,supra.3However, in the instant case Respondentfailed to carry its burden to rebut the inferencewhich thus arose. The validity of the inference isdemonstrated here by the remedying of one of thegrievances, relating to the absence of floor mats,though such demonstration is not necessary forfinding the violation. Although present at the hear-ing, Keith did not testify concerning this allegation.Under these circumstances, we find that by solicit-ing grievances from O'Connell on May I and 2and, thus implicitly promising to correct those in-equities, Respondent violated Section 8(a)(1) of theAct. We further find that during the same conver-sation, Keith interrogated O'Connell about herown and other employees' union sympathies, alsoin violation of Section 8(a)(1).AMENDED REMEDYHaving found that Respondent violated Section8(a)(l) of the Act by soliciting grievances and im-pliedly promising to correct those grievances, andby interrogating employee O'Connell about herand other employees' union sympathies, we shallorder that Respondent, in addition to taking thoseremedial measures set forth in the AdministrativeLaw Judge's Decision, also cease and desist fromsaid violations. In addition, in view of Respond-ent's multiple and flagrant violations of the Act asset forth in the Administrative Law Judge's Deci-sion and the instant Decision, we shall furthermodify the Administrative Law Judge's recom-mended remedy and Order by requiring that Re-spondent cease and desist from "in any othermanner" interfering with, restraining, or coercingits employees in the exercise of the rights guaran-teed them by Section 7 of the Act. Hickmott Foods,Inc., 242 NLRB 1357 (1979).s Member Jenkins dissented in Uarco Incorporated, and did not partici-pate in deciding Merle Lindsey Chevrolet. He adheres to his view, as fullyset forth in his dissent in Uarco Incorporated, that the mere solicitation ofgrievances is of itself coercive conduct violative of Sec. 8(aX 1). CUTTING. INCORPORATED535ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Cutting, Incorporated, Hartford City, Indiana, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph (h) and re-letter the subsequent paragraph accordingly:"(h) Soliciting grievances from employees andexplicitly or implicitly promising to remedy oradjust them in order to interfere with the right ofemployees freely to choose a bargaining repre-sentative, or to induce employees to reject, or torefrain from activities in support of, Local 154,United Paperworkers International Union, AFL-CIO-CLC, or any other labor organization, or inconnection therewith to coercively interrogate em-ployees concerning their or other employees' unionsympathies."2. Substitute the following for new paragraphI(i):"(i) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to reinstate any eco-nomic striker who unconditionally offers toreturn to work before being permanently re-placed.WE WILL NOT assign any employee more ar-duous job tasks in retaliation for supportingLocal 154, United Paperworkers InternationalUnion, AFL-CIO-CLC, or any other union.WE WILL NOT give an unwarranted writtenwarning to or suspend any employee for sup-porting the Union.WE WILL NOT threaten to discharge our em-ployees or to move our plant if our employeessupport the Union.WE WILL NOT threaten to discharge anyunion official because of union activity.WE WILL NOT coercively question any em-ployee about union support or union activity.WE WILL NOT engage in unlawful surveil-lance of peaceful picketing or coercivelythreaten employees with legal proceedings forlawfully striking or picketing.WE WILL NOT solicit grievances from em-ployees and explicitly or implicitly promise toremedy them in order to interfere with yourright freely to choose a bargaining representa-tive, or to induce you to reject or refrain fromactivities in support of Local 154, United Pa-perworkers International Union, AFL-CIO-CLC, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Pamela O'Connell immediateand full reinstatement to her former job or, ifher job no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or other rights and privileges previ-ously enjoyed, and make her whole for anyloss of pay or other benefits since we refusedto reinstate her, plus interest.WE WILL make Frances Griffey and otherformer strikers who offered to return to workon October 16, 1979, whole for any lost earn-ings from that date until their reinstatement onOctober 21, 1979, plus interest.WE WILL make Pamela O'Connell and Fran-ces Griffey whole for any lost earnings result-ing from their 3-day suspension, plus interest.WE WILL remove from the personnel re-cords any reference to Pamela O'Connell'swritten warning and to her and Frances Grif-fey's suspensions.CUTTING, INCORPORATEDCUTTING. INCORPORATED 535..... .....  536DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge:These consolidated cases were heard by me in HartfordCity, Indiana, on May 19-22, 1980. The charges werefiled on May 29, June 8, and December 14, 1979,1 andconsolidated complaints were issued on July 13 and onJanuary 31, 1980 (each amended at the hearing). Thesecases primarily involve contentions that, after the Unionwon an election at the Respondent Company's twoplants, the Company discriminated against a union ob-server and another union supporter, falsely claimed thatthese two employees and other strikers were permanent-ly replaced when they made unconditional offers toreturn to work, threatened to discharge the union presi-dent as soon as it could "sneak it past the NLRB," andotherwise coerced employees. The specific issues arewhether the Company (a) discriminated against theUnion's observer, Pamela O'Connell, and another unionsupporter, (b) unlawfully refused to reinstate O'Connelland other striking employees, (c) discriminatorily dis-charged another employee, (d) threatened to dischargethe union president, and (e) otherwise coerced employeesin violation of Section 8(a)(1) and (3) of the NationalLabor Relations Act.Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, an Indiana corporation, is engaged inthe manufacture of paper products at its plants in Hart-ford City, Indiana, where it annually ships productsvalued in excess of $50,000 directly to customers locatedoutside the State. The Company admits, and I find, thatit is an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that the Unionis a labor organization within the meaning of Section2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Discrimination Against Union Observer O'ConnellI. Against her and Frances Griffeya. Assignment of more arduous workPacker Pamela O'Connell actively campaigned for theUnion and acted as a union observer at the May 31 elec-tion, which the Union won. On the same day, after at-tending a union meeting the evening before, packerFrances "Sally" Griffey wore a 4-inch union "VOTEUPIU" badge to work and had union stickers on hertruck. (She had been an employee representative on theCompany's "Plant Council.") Plant Coordinator RonAll dates are in 1979 unless otherwise indicated.2 The General Counsel's unopposed motion to correct the record,dated July 16. 1980, is granted and received in evidence as G.C. Exh. I1.Behrman called her into the office that morning and, inthe presence of Supervisor Gary Brackin, explained araise she had received. It is undisputed that, in this con-versation, she told him, "I felt that I had not received allof the money I should have received from my raise. Andif your people would do this to a Council person youwould do it to anyone and I'm a little bit tired of peoplereceiving raises and not getting the money they shouldreceive. That's why I'm wearing this badge." (The al-leged interrogation in this conversation is discussedlater.)Immediately after the election, as packers O'Connelland Griffey credibly testified, Supervisor Brackin in-creased their janitorial work on a regular basis and as-signed them more of the difficult and unpleasant work,such as cleaning the large machines, washing walls, andother onerous duties. They estimated that they were as-signed this excessive cleaning and more arduous tasksperhaps once every week or two. On two occasions inJune, on June 1 and 27, the assignments were consideredso extreme that O'Connell made a note of them in herpocket calendar. (She was mistaken in recalling that shealso recorded other such incidents in the calendar.)It is undisputed that on the first of these occasions, onJune I (the day after O'Connell acted as a union observ-er and Griffey told Plant Coordinator Behrman and Su-pervisor Brackin why she was "wearing this [union]badge"), Brackin instructed O'Connell and Griffey totake a "huge" factory sweeper and sweep the entire floorof plant 2-including all of the factory floor, the bath-room, the break area, and the office. Brackin also in-structed O'Connell to go into the bathroom and washdown the walls and mop the floor, and "informed methat he wanted me to get down on my hands and kneesand clean the toilet bowl and stick my hands into thetoilet and clean it. And I asked for a rubber glove and Iwas not given a set of rubber gloves" (although rubbergloves were available).It is also undisputed that on the other occasion, onJune 27, Plant Coordinator Behrman instructed O'Con-nell to clean out the second floor storage area, wherePresident Brian Jennerjahn kept such items as a snowmo-bile and old car parts and where there were "all kinds oftools" and some heavy logs which "looked like railroadties." Supervisor Brackin asked her to move the logs and"put them on the side of the wall." When she could notbudge them, she asked him for help "and he goes overand starts to move it and he can't and he says to me,well just forget it." Machine operator (later supervisor)David Whitecotton was there with her, but Brackin per-mitted him to remain seated and not give her any help.As instructed, she hauled the trash (including plywood,paneling, and pieces of counter top) downstairs whereBehrman went through it and instructed her to carrysome of it back upstairs. Meanwhile Brackin assignedGriffey (a woman 59 years of age) to washing down andpainting the overhead door, requiring her to stand on thesecond from the top step of an 8-foot ladder, and to paintthe front and side doors, using a 2-inch paintbrush. Sheasked Brackin for a roller to speed up the painting proc- CUTTING, INCORPORATED537ess and he said he would get one, but he did not. Shepainted for 8 hours, using the 2-inch brush.When called as defense witnesses, machine operatorSusan Lents and Whitecotton (now a laid-off supervisor)claimed that they did not observe any change in the jobresponsibilities of O'Connell and Griffey after the elec-tion; machine operator Ron Warner claimed that O'Con-nell and Griffey did not have to do more of such dutiesafter the election than other packers; and packer KatyStrait (sister of Foreman Michael Keith) claimed that"more or less everybody wanted to do the bathrooms andthe break rooms ...it was fun," that O'Connell andGriffey "always refused" to go in the bathroom to cleanit because they said they were not required to, and that"[t]hey weren't told to do it." (Emphasis supplied.) Thesewitnesses appeared eager to give testimony which wouldplease the Company rather than willing to reveal whatactually happened. I discredit their claims and find, ascontended by the General Counsel, that after the electionthe Company assigned O'Connell and Griffey more ardu-ous job tasks in retaliation against them because of theirunion support, in violation of Section 8(a)(3) and (1) ofthe Act.b. Their suspensionIt is undisputed that on Thursday, June 7, 1 week afterthe election, Plant Coordinator Behrman summonedpackers O'Connell and Griffey to the office and summa-rily suspended them for 3 days. In the presence of Super-visor Brackin (who assigned O'Connell and Griffey morearduous work after their union support on the day of theelection), Behrman announced to them, "You two gotyourselves a three day layoff." Later in the conversation,he pointed his finger at O'Connell and said, "You, Pam,will not come in here and tell me how to run my plantnor will you bring anyone else in here to run myplant"-obviously referring to her union activity, al-though he did not explain. When Griffey asked thereason for her suspension, he pointed his finger at herand said, "Sally, you are not coming in here and threat-ening my employees." She asked whom she was sup-posed to have threatened, and he responded, "I will nottell you who, and I don't care to discuss it with you."Then O'Connell spoke up and asked who Behrman's in-formant was, and Griffey stated, "Pam, you don't needto know who his informant is, I know who his informantis ..she is not only an informant, she is a liar.... Itis Katy Strait." Behrman confirmed this, without makingany inquiry about the truth of what Strait had reportedto him. Griffey denied that she had threatened any em-ployee. Behrman ordered them out of the plant andstated "you are not authorized to talk to any employeesand you are not to be allowed back in here until nextTuesday." (Neither Behrman nor Brackin was called totestify.)The defense witness, packer Strait, is 35 years old andis 5 feet, 8 inches tall, as compared to packer Griffey,who is 59 years old and a "very small" person. Althoughacknowledging that she is "much taller and bigger" thanGriffey, Strait claimed that Griffey had threatened to"whip my ass" if Griffey found out that she was an in-formant, and that O'Connell had said, "I'll help her."Undoubtedly if this were true, and if Strait had informedPlant Coordinator Behrman that both Griffey andO'Connell had threatened her, Behrman would have as-signed that reason for suspending O'Connell instead ofreferring to O'Connell's telling him how to run his plantor bringing anyone else in to run his plant. Strait, whogave discredited testimony about cleaning the bathroombeing "fun," impressed me by her demeanor as being amost untrustworthy witness. I discredit her claim thatGriffey and O'Connell threatened her, and credit O'Con-nell's testimony that in an earlier conversation, Strait in-sisted on knowing why "Everybody is treating me socruel around here," and O'Connell finally told her,"Quite frankly, Katy, I do think you are an informant,"without either O'Connell or Griffey threatening her inany way.From all the circumstances, including the summarysuspension of these two employees at a time when theCompany was discriminatorily assigning them more ar-duous work-just I week from the date of the electionwhen one of them had been a union observer and theother had spoken up to Plant Coordinator Behrman insupport of the Union-I find that Behrman seized on theuntrue information from informant Strait that Griffeyhad threatened her and decided, without any investiga-tion to use that as a pretext for suspending Griffey andalso to discriminatorily suspend O'Connell, for the 3days, June 7, 8, and 11, to discourage their union mem-bership in violation of Section 8(a)(3) and (1) of the Act.2. O'Connell's written warningWhen O'Connell reported to work at 7 a.m. onWednesday, October 3, she asked Supervisor Whitecot-ton for permission to attend a parent-teacher conferenceat her children's school that morning at 11 o'clock. Hegranted her permission and she left about 10:45 and wasgone about 45 minutes. Upon her return, as she crediblytestified, Whitecotton told her, "I am writing you up be-cause you put the Company in a bind for not beinghere." She said, "David, I left at quarter till 11:00" ("wego on break at 11:00-our lunch break was from 11:00o'clock until twenty after 11:00") "and I was back ap-proximately at 11:30.... I don't feel I put the Compa-ny in a bind." Refusing to sign the "green slip," sheasked, "Why are you writing me up when ...two orthree hours ago you informed me that it was all right togo?" He responded, "That's the penalty that you have topay for having children."As indicated above, Supervisor Whitecotton gave dis-credited testimony that he did not observe any changesin the duties of O'Connell and Griffey after the election.(Since his promotion to supervisor, he has been laid off,but he testified that he has talked to Plant ManagerClyde Griffith and Vice President Gary Sharman and ishoping to go back to work for them.) When questionedabout the written warning, he admitted that he had givenO'Connell permission to attend the parent-teacher con-ference, but he denied giving her any kind of warning.He further denied on cross-examination being aware thatan allegation had been made in the complaint that he hadgiven O'Connell an unwarranted written warning.CUTTING, INCORPORATED 537 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDIgnoring the fact that O'Connell recorded the incidentin her pocket calendar (writing "D. Whitecotton" under"PTC" in the square for October 3), the Companyargues in its brief that O'Connell's testimony about thewritten warning "appears fictitious" and "another of hermisrepresentations of facts." Although the Company vig-orously attacks her credibility, O'Connell impressed meby her demeanor on the stand, particularly during herextensive cross-examination, as being a most sincere wit-ness, doing her best to give an accurate account of whathappened. I credit her testimony about the written warn-ing and find that Whitecotton denied giving her thewarning because it was obviously discriminatorily moti-vated.Accordingly, I find that the Company discriminatorilygave O'Connell an unwarranted written warning on Oc-tober 3 in violation of Section 8(a)(3) and (1) of the Act.3. Refusal to reinstate O'Connell and other strikersa. The October 16 deadlineOn Thursday, October 11, after months of unsuccess-ful negotiations for a first agreement, the Union went onan economic strike, with only about a fourth of the em-ployees participating.On Monday morning, October 15, after 7:30 or 8o'clock, employee O'Connell observed a reporter fromthe Hartford City newspaper, Doug Driscol, go to thefactory door at Plant 2 and saw Plant Manager Griffithcome out to greet him. Later that day, the newspapercarried front page headlines, "Cutting strikers to be re-placed." (From the beginning of the strike, the Companyhad advertised for the "Immediate Hiring!" of permanentstrike replacements in the classifications of operators,packers, etc., but the Company had withheld hiring anyreplacements.) The first paragraph of the newspaperstory, carrying Driscol's by-line, stated that a spokesmanfor the Company said that union members "will be per-manently replaced if they fail to report to work Tues-day" (October 16).When called as a defense witness, Griffith testified oncross-examination:Q.... were you ever interviewed by any news-paper man or woman concerning strikers returningto work on October 16, 1979?A. I did talk to a couple, yes.Q. ... And presumably you talked to themsomewhere about October 15 or 16, 1979?A. I would say you are probably right, yes. Thetime I talked to them was during the strike.(I note that the same October 16 deadline was also pub-lished in the October 15 edition of the Muncie newspa-per.) Thereafter, Griffith denied that anybody from theCompany gave the newspaper the October 16 deadlinefor returning to work..In part of his cross-examination,though, he made an admission to the contrary. As hewas being questioned about the eighth paragraph of theHartford City News-Times article (G.C. Exh. 10), whichpurports to quote Griffith himself, he read along withthe attorney for the General Counsel and the paragraphwas read into the record twice. The paragraph stated:According to Griffith, of the 53 employees at theplants, only 18 remain off their jobs. Those will bepermanently replaced tomorrow if they don't reportfor work, he said. [Emphasis supplied.]After testifying, "That's probably my statement ...theydo twist words around, but that's basically what I said inthat statement," he finally gave an unequivocal answer:Q. It is an accurate account of what you told thenewspaper?A. Um-hum.JUDGE LADWIG: What is your answer?THE WITNESS: Yes, it is accurate.However, after making this admission, he thereafter re-turned to the Company's defense and claimed that"[t]here may be one word in there that is not right ...'tomorrow"' and that it was "probably" on Friday, Octo-ber 12, when he had the conversation with the reporter,although "[i]t could have been Monday." Finally on re-direct examination, he positively denied telling any re-porter or anyone else that the strikers had until October16 to report back to work before being permanently re-placed. (He did not impress me as being a candid wit-ness.) I discredit his denials and credit his admission thathe told the reporter (on October 15) that the strikers"will be permanently replaced tomorrow if they don'treport for work."About 7 p.m. that same day, Monday, October 15,Union President David Lillard telephoned Plant Man-ager Griffith and told him that the strikers "would be re-turning to work tomorrow to meet your deadline." Grif-fith responded that no jobs were available, that they"had all been permanently replaced." At 7 o'clock thenext morning, Tuesday, October 16, all of the formerstrikers (including O'Connell) attempted to return towork, but the Company advised them at both plants thatthey had been permanently replaced.b. Belated hiring of replacementsAbout 8 o'clock that same Tuesday morning (althoughthe date is in dispute), Supervisor Whitecotton begantelephoning applicants to offer them permanent employ-ment at plant 2. Meanwhile, Production Manager JamesSandoe was calling other applicants for permanent em-ployment at plant .As directed by Plant Manager Grif-fith, Personnel Assistant Zella Taylor had pulled applica-tions from the files and had given them to Whitecottonand Sandoe, whom Griffith had instructed "to make thecalls and see if these people who were available couldstart work immediately." (Emphasis supplied.)When asked on cross-examination the time of daywhen he started hiring employees (interviewing themover the telephone), Supervisor Whitecotton guessed itwas "Probably around 8 o'clock," give or take 15 min-utes, and testified that he continued right through thenoon hour (finishing the hirings by 2 p.m.). On redirectexamination he was given the opportunity to change thisstarting time (which conflicts with testimony given by CUTTING, INCORPORATED539Griffith and Vice President Gary Sharman, as discussedlater), but he did not change his estimate:Q. These times when you talk about 8 o'clock inthe morning and things taking 5 minutes and 2o'clock in the afternoon and so forth. You're ap-proximating and guessing back to the correct times.You don't know the-A. I can tell them that at 1:45 1 had everyonehired.Production Manager Sandoe, when asked what hewould tell the applicants, testified:I asked them to come in the next morning at 8:00o'clock to see the Personnel Director, that they hadbeen hired, but they had to come in and fill outtheir forms before they could go to work.... Ineed you to come in at 8:00 o'clock tomorrowmorning to report to work and you will have to seethe Personnel Director and fill out the forms beforeyou can proceed. ... Like I said, the next day theyhad to all come in and report at 8:00 o'clock andthen the Personnel Supervisor would take care ofthem. I don't actually recall the hour they went towork ...I said they had to report in the next dayat 8:00 o'clock and then they would be scheduledfor physicals and report right after their physicals togo to work. [Emphasis supplied.]Thus, although both Whitecotton and Sandoe claimedalong with other defense witnesses that the hiring wasdone on Monday, October 15 (as discussed below), bothof them gave testimony which revealed that the hiringwas actually done on Tuesday, October 16, after theCompany refused to reinstate the former strikers at 7o'clock that morning. Whitecotton remembered that hebegan hiring replacements within 15 minutes of 8 a.m. (atime clearly earlier than the decision was made onMonday to hire replacements), and Sandoe repeatedlytestified that he told the replacements to report at 8o'clock the very next morning and told them they wouldgo to work that same day, "right after their physicals"(thereby requiring them to report to work on Wednes-day, the next day after Tuesday but the second day afterMonday, October 15).By quitting time on Tuesday, Sandoe at plant I andWhitecotton at plant 2 had hired a total of 13 employ-ees-but only unskilled packers and no operators to re-place the operators who had been on strike. The first 12of the new employees went to work on Wednesday, Oc-tober 17, and the other 1 started the following day. (Atleast I of the 12, Chalmer Williamson-who took hisphysical examination on October 30, not before going towork-went to Plant 2 on October 16 after being hiredby Williamson and filled out a W-4 form, but he did notwork that day.)The evidence therefore reveals that on Tuesday eve-ning, October 16, the Company was faced with the prob-lem of a potentially large backpay liability. It had falselyclaimed that morning (as well as the evening before) thatit had already permanently replaced all of the strikers.When belatedly that Tuesday, it had hired 13 replace-ments, but only unskilled employees and nobody to re-place the skilled employees who had gone on strike. Theformer economic strikers, after removing the picket lineson October 15, had made unconditional offers to returnto work at a time when their jobs were still available, yetthe 13 belatedly hired packers had been promised perma-nent status.It was under these circumstances that the Companydevised a way to limit its potential backpay liability tothe former strikers whom it had refused reinstatement.Plant Manager Griffith telephoned Union President Grif-fith that Tuesday or Wednesday evening and announcedthe Company's decision to assign the former strikers to anew midnight shift at plant I beginning at 11 p.m. onSunday, October 21. As it turned out, all of the formerstrikers (except O'Connell as discussed later) acceptedthe offer to work on the third shift, which lasted onlyabout I week, after which the Company reassigned theformer strikers to the first and second shifts at plant 1.Despite the promise of permanent status for the strike re-placements, the Company recognized the returning strik-ers' seniority for purposes of layoffs and, in February1980, laid off all of the replacements then remaining onthe payroll. (One of the replacements had quit, one hadbeen discharged, and one was rehired on a different jobafter being laid off.)c. The Company's defensesIn its defense, the Company called five witnesses, VicePresident Sharman, Plant Manager Griffith, ProductionManager Sandoe, Supervisor Whitecotton, and PersonnelAssistant Taylor, all of whom claimed that the perma-nent replacements were hired on Monday, October 15.To disprove the accuracy of the October 16 deadlinestated in the local newspaper (as well as in the Muncienewspaper), Griffith repeatedly disclaimed responsibilityfor the story, although during part of his cross-examina-tion (as quoted above) he admitted the accuracy of theeighth paragraph of the news article in the October 15local newspaper which stated that "[a]ccording to Grif-fith," the strikers " will be permanently replaced tomor-row if they don't report for work."When called as a defense witness, Plant Manager Grif-fith first claimed that he did not talk to Vice PresidentSharman on October 15 until the replacements had al-ready been hired (later in the day). He next testified thathe talked to the Company's labor counsel on October 15and claimed that he then, "sometime in the morning,"talked to Sharman, telling him "what I was doing,"before having Personnel Assistant Taylor pull the appli-cations and give them to Sandoe and Whitecotton to dothe hiring. Sharman, in turn, had a different version. Hetestified that he met with Clyde Griffith Monday morn-ing, "maybe 9:00 or 10:00 o'clock when Clyde and I gotaround to it," that they discussed it in detail, that hehimself made the final decision to hire the replacementsthat same day, and that "[a]t that time I directed Mr.Griffith to go ahead and hire people and get them intowork." Of course, if Sharman made the final decision tohire replacements about 9 or 10 a.m. that Monday, Su-pervisor Whitecotton would not have started hiring re-CUTTING, INCORPORATED 539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDplacements that same morning around 8 o'clock. More-over, as indicated above, Griffith admittedly told Sandoeand Whitecotton to see if the available applicants couldstart to work immediately, and Sandoe admittedly toldthose applicants he hired to report at 8 o'clock the nextday-whereas the replacements did not begin workinguntil 2 days after Monday.When testifying first as an adverse witness, PersonnelAssistant Taylor was asked to read, from the accountingrecords and personnel files before her, the hiring dates ofthe strike replacements. She then purportedly read offthe hiring date of October 15 for each of the replace-ments, but later admitted that there were no documentsin the company files which showed that the replacementswere in fact hired on October 15. Taylor claimed thatshe called the company doctor on October 15 to makeappointments for the physicals, but that he did not per-form "all of them on October the 15th," that "some ofthem were on the 16th and that was the reason for thedelay for reporting to work on the 17th." To the con-trary, it is clear from the testimony of both Sandoe andWhitecotton that, even if they did the hiring on October15 (instead of October 16, as found above), none of thereplacements were sent to either plant on October 15 toobtain the papers for getting a physical examination. Fur-thermore, Sandoe told the replacements he hired thatthey were to go to plant I at 8 a.m. for their physicalsand to "report right after their physicals to go to work."So even if physicals were given before they startedworking, the replacements at Plant I were told to go onto work that same day. Moreover the evidence is clear-contrary to Taylor's claim that they had "to have theirphysicals before they could report to work"-that thatwas not a requirement. The only personnel file examinedin detail at the hearing revealed that the replacement,Chalmer Williamson, went to work on October 17 anddid not have a physical examination until October 30. (Itis undisputed that similarly, O'Connell did not have herphysical examination until about a month after she washired in 1978.) As discussed later, Taylor gave discredit-ed testimony about a conversation with O'Connell tosupport the Company's purported justification for termi-nating her on October 18. Like the other four defensewitnesses who claimed that the hiring was done on Octo-ber 15, she did not impress me as being a candid witness.I discredit their testimony that the hiring was done onOctober 15.d. Concluding findingsAs indicated above, I find that Production ManagerSandoe and Supervisor Whitecotton hired the 13 perma-nent replacements on Tuesday, October 16, the daybefore the first 12 of them reported to work.Because of the conflicting versions given by VicePresident Sharman and Plant Manager Griffith about themaking of the decision to permanently replace the strik-ers (Sharman claiming that he made the decision himselfafter a detailed discussion with Griffith about 9 or 10a.m. on Monday, October 15, and Griffith first claimingthat he did not talk to Sharman that day until after thehiring, and later claiming that he discussed the hiringwith the Company's labor counsel before telling Shar-man that morning what he had decided to do), I amunable to determine from the evidence when the decisionwas actually made. It appears clear that when Griffithgave the news story to the Hartford City News-Timesreporter about 8 o'clock on Monday morning that thestrikers would be "permanently replaced tomorrow ifthey don't report for work," he had no intentions at thetime of hiring replacements immediately. However, Ihave no way of determining if the Company had secondthoughts sometime during the day and made plans tostart hiring replacements the next morning whether ornot the strikers called off the strike, or if Griffith madethe decision on his own to claim that replacements hadalready been hired when Union President Lillard calledhim that evening and said the strikers would return thenext morning-and then talked to Sharman about hiringreplacements immediately. Neither do I have reason todoubt that Supervisor Whitecotton was telling the truthwhen he recalled that he started hiring replacementsabout 8 a.m. (although this necessarily would have beenon Tuesday rather than on Monday, before the decisionwas made to hire replacements under either Sharman'sor Griffith's version).Accordingly I find that the Company had not hiredpermanent replacements for O'Connell and the otherformer strikers by 7 a.m. on Tuesday, October 16, whenthey made unconditional offers to return to work. Jobswere available both at Plant I where Griffith admittedthat "Up until Christmas we were extremely busy," andat plant 2 where there had been no stockpiling in prepa-ration for the strike and where the Company has not es-tablished that any change in the staffing requirementshad been made since the preceding Thursday when thestrike began.It is well established that "unless the employer who re-fuses to reinstate strikers can show that his action wasdue to "legitimate and substantial business justifications"[such as the hiring of permanent replacements during aneconomic strike in order to continue operations], he isguilty of an unfair labor practice. .... The burden ofproving justification is on the employer." N.L.R.B. v.Fleetwood Trailer Co., Inc., 389 U.S. 375, 378-379 (1967).The Company has not met that burden of proof. I there-fore find that the Company unlawfully refused to rein-state O'Connell and the other former economic strikersupon their unconditional offers on Tuesday morning, Oc-tober 16, to return to work, thereby violating Section8(a)(3) and (1) of the Act. In making this finding, I notethat in neither a charge herein (Case 25-CA-11655-1)nor the charge in Case 25-CA-11478 which was with-drawn (Resp. Exhs. 22 and 23) was there a specific alle-gation that the Company unlawfully violated the Act onOctober 16 when it claimed that permanent replacementshad been hired. However the second consolidated com-plaint specifically alleged that the Company unlawfullyrefused to reinstate O'Connell on October 16, and theparties fully litigated at the hearing the issue of whetherthe strikers at both plants had been permanently replacedbefore they made their unconditional offers to return onOctober 16. CUMTNG, INCORPORATED5414. O'Connell's terminationAlthough O'Connell's discharge was not specificallyalleged in the second consolidated complaint, a majorpart of the Company's brief, pages 33-45, is entitled"The Termination of Pam O'Connell."It was developed at the hearing that on October 18, 2days after she appeared with other former strikers atplant 2 and unconditionally offered to return to work,the Company formally terminated her by executing a"Payroll/Personnel Authorization Record" which stated,under her name and over the signatures of Zella Taylorand Clyde Griffith (G.C. Exh. 2):Termination Date The above employee has been ter-minated for the reason-Per David Lillard-ClydeGriffith telephone conversation this date-Pam willnot be returning. She intends to stay home and as of1 1/18/79 be a housewife.As found above, Plant Manager Griffith telephonedUnion President Lillard on the evening of October 16 or17 and offered to assign the former strikers to a newmidnight shift at plant , beginning at 11 p.m., October21. Thereafter Lillard checked to determine which of theformer strikers would accept this offer to the third shift.All of them agreed to accept the offer except O'Connell,who told Lillard, "No, there was no way I could at thatparticular time because of my four children," and ex-plained that her husband was working on a swing shifton his job, leaving nobody at home to take care of thechildren when both parents would be working at mid-night.Lillard reported back to Griffith around October 18that all of the former strikers would be returning towork the midnight shift except O'Connell. Griffith askedif Lillard knew why O'Connell was not returning. AsLillard credibly testified, he replied, "Yes, I think she'sgoing to stay home and be a housewife." (Emphasis sup-plied.) Immediately, without waiting until Sunday to seeif O'Connell decided to return and without checkingwith her directly, Griffith instructed Personnel AssistantTaylor to fill out the termination sheet for O'Connell.Then at the hearing, Taylor and Vice President Shar-man gave what I find to be fabricated testimony in aneffort to justify O'Connell's termination.Taylor claimed that on October 11, the first day of thestrike, O'Connell went from plant 2 where she workedto plant I to pick up her paycheck and, in the presenceof Sharman, told Taylor "That she was going to stayhome and be a housewife and that she wouldn't be work-ing." Sharman gave a conflicting version. He claimed heoverheard O'Connell say, "I won't be back because Idon't need this job" (emphasis supplied)-despite the factthat it is undisputed that O'Connell remained on thepicket line until the pickets were pulled on October 15,and offered to return to work with the others on Octo-ber 16. In fact, as O'Connell credibly testified, she waspaid at plant 2 on October I1, and she had no conversa-tion with Taylor about not returning to work whenTaylor handed her her paycheck through the window atplant 1 a week later on October 18, the third day afterthe strike ended.I also find that Sharman gave fabricated testimonywhen he claimed that Union President Lillard informedPlant Manager Griffith on the telephone Monday eve-ning, October 15, that the strikers "would be all comingback to work with the exception of Pam O'Connell whohad informed him that she was staying home to be ahousewife." To the contrary, Griffith admitted that, inthe October 15 telephone conversation, "Mr. Lillard re-lated that the employees had decided to come back towork and they were all going to return on the 16th."(Emphasis supplied.)The Company contends in its brief that, inasmuch asO'Connell and the other strikers had been permanentlyreplaced before 5 p.m. on October 15, its only legal obli-gation to her was to place her on a preferential hiringlist, to make an offer to her as openings became availa-ble, that an opening did become available (on the mid-night shift at the other plant), that the offer was made toher through the union president, that he reported backthat she did not accept the offer, and that "O'Connellnever contacted the Company in regard to employmentsubsequent to the strike and, therefore, she is not entitledto any backpay." The Company concludes, "Consequent-ly, the facts compel dismissal of the allegations of thecomplaint in regard to O'Connell's discharge." (Emphasissupplied.)After considering all of the evidence and circum-stances, I find to the contrary that O'Connell was notpermanently replaced, that she was never offered properreinstatement to her former or substantially equivalentposition after her unconditional offer to return to workon October 16 was unlawfully rejected, and that theCompany has demonstrated by its conduct (formally ter-minating her on October 18 and fabricating testimony atthe hearing to justify the termination) that it would havebeen futile for her to have applied again for reinstate-ment. I therefore reject the Company's contention thatshe is not entitled to any backpay and agree with theGeneral Counsel that she is entitled to the customary re-instatement with backpay. (In view of the fact that theremedy would be the same, I find it unnecessary to ruleon whether her October 18 termination violated Section8(a)(3) of the Act.)B. Threat To Discharge the Union's PresidentBefore the May 31 election, the Union filed one of thecharges herein (Case 25-CA-10983), alleging the dis-criminatory discharge of five employees during the elec-tion campaign and the constructive discharge of a sixth.The first consolidated complaint alleged only one unlaw-ful discharge (that of Rick Hodge, discussed later).Meanwhile Union President David Lillard was having"some severe problems with absenteeism." Plant Man-ager Griffith's testimony is undisputed that Lillard hadreceived verbal and written warnings, had been suspend-ed, and, "[a]t one point, he could have been up for termi-nation" under the Company's progressive disciplinepolicy.It was under these circumstances that Lillard's dis-charge was discussed sometime in December when twomembers of the union contract committee were in ViceCUTrING, INCORPORATED 541 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresident Sharman's office with Sharman and Griffith.While awaiting the arrival of the Union's committeemember, Frances Griffey, as credibly testified to by Lil-lard, Sharman asked Lillard "if my job was so bad and Ididn't like it, why I just didn't quit." Lillard said he likedhis job and Sharman responded, "Well, that doesn't makeany sense Dave, because you've got a lot of problemsand you're always complaining." Lillard said he knewwhat Sharman was going to do, that Sharman was"going to fire me as soon as you get the chance," towhich Sharman responded, "that's right Dave, I'm goingto fire you as soon as I can sneak it past the NLRB." (Em-phasis supplied.) Union Committee Member KathyConnor (who impressed me as being an honest witness)recalled that Lillard "said that he knew what Gary Shar-man wanted to do ...that he wanted to fire him andGary said that's right David, as soon as I can sneak itpast the NLRB, he would."In the Company's defense, Griffith testified that, afterLillard remarked, "you would fire me if you could,"Sharman's answer was "he'd terminate any employee* ..if they didn't do their job." Sharman, in turn,claimed that Lillard "brought up ... his job security...and I said to him that if he didn't do his job that hewould probably lose his job the same for Clyde andmyself ...that none of us had any kind of security and..myself, probably less than anybody ...that if noneof [us] performed, that we would all lose our jobs." I dis-credit their denials and find that Vice President Sharmanunlawfully threatened the union president with dischargebecause of his union activity, in violation of Section 8(a)(1) of the Act.C. Other Alleged Unlawful Conduct1. Before the electionThe first complaint alleges that in May (before theelection on May 31), the Company discriminatorily dis-charged employee Rick Hodge, who did not appear atthe hearing to testify. I find it clear that, in the absenceof his testimony, the General Counsel failed to make aprima facie showing that the Union was a motivatingfactor in the Company's decision to discharge him. Inaddition, I credit the testimony of Foreman Mike Keith(who impressed me as being an honest, forthright wit-ness) that Hodge was a probationary employee who wasnot developing into a satisfactory employee, was not put-ting enough effort into his work, and, because of backproblems, was complaining about having to run his ma-chine a full 8 hours. I therefore find that this allegationmust be dismissed.The complaint alleges that in employee Frances Grif-fey's conversation with Plant Coordinator Behrman inhis office on May 31-when she explained why she waswearing the 4-inch "VOTE UPIU" badge-Behrman co-ercively interrogated her. She testified that when shestated, "That's why I'm wearing this badge," he "said,are you for the Union and I said you bet and I'm goingto work like a dickens for it." I agree with the Companythat "[i]t is inconceivable that Behrman's mere responseto Griffey's comment about her support for the Unionconstituted an unlawful interrogation." I therefore findthat the allegation must be dismissed.The complaint alleges that Foreman Beth Bennettthreatened employees with discharge and plant closureon March 20 and coercively interrogated employees onthat date and on March 28. Employee Janet Teegardencredibly testified that in a conversation lasting about 15minutes on March 20 in her work area, in the presenceof other employees in the area, Bennett asked her if sheknew anything about a union coming in, what she knewabout it, and if she were going to sign a union card. Ben-nett then said that, if she signed a union card and theUnion comes in, "we won't have jobs ...we will justmove the plant ...[Owner] Stewart Maynard has aplace picked out down South and if the Union tries toorganize, they will just move it and we won't havejobs." In the second conversation, about a week later,Bennett talked to her again, for about 10 or 15 minutes,at her work station without anybody around. Bennettasked, "if I did sign a card ...if I had union cards andif I was giving them out to other people ...if theywere signing them, who signed the cards." In the Com-pany's defense, Packing Supervisor Bennett testified thatit was "just general talk" about a union-before sheknew of any specific union organizing and before the su-pervisors were told "not to talk about it"-and that shetold Teegarden "I hoped that a union didn't come in,beause I had heard that there was a possibility that theycould move the company to Missouri." Teegarden ap-peared to have a good recollection of the threat and theinterrogation. I credit her version and find that the threatof discharging the employees and moving the plant andthe repeated interrogation particularly in the context ofsuch a threat were coercive and violated Section 8(a)(l)of the Act as alleged.The complaint alleges that Foreman Mike Keith onMay 1 and 2 "by soliciting employee complaints andgrievances promised its employees increased benefits andimproved terms and conditions of employment." It is un-disputed, as packer O'Connell credibly testified, that,about the first part of May, Keith came to her machineand, in the presence of other employees, asked, "Pam,are you aware of what you are getting yourself involvedin, when you are getting yourself involved with theUnion?" and "what exactly is it that you are wantingthat ...the Company is not giving to you?" She men-tioned needing floormats and complained about glueguns with electrical shorts, cut wire on the floor, brokentoilet seats, etc. However, she readily admitted on cross-examination that Keith did not promise to provide thefloormats or to remedy any of the other problems. (TheCompany's furnishing the packers with doormats on May30 is not alleged to violate the Act.) In the absence ofsuch an express or implied promise, I find that this alle-gation must be dismissed.The complaint also alleges that President Jennerjahnlikewise "by soliciting ... promised ...increased bene-fits" on May 5, 8, and 24. However, I find that the evi-dence fails to support this allegation as well. The Gener-al Counsel's witnesses, who had difficulty rememberingthe dates and number of times Jennerjahn conducted CUTT'ING INCORPORATED543plant meetings, merely testified that he pointed out theexisting practices for resolving complaints and problems(through the plant council and going directly to him),without promising any increased benefits. I therefore findthat this allegation must also be dismissed. (The Compa-ny did not call Jennerjahn, Behrman, or Brackin to tes-tify. None of the three is still working for the Company,and Jennerjahn and Behrman are currently engaged inlitigation with the Company over an alleged patent in-fringement.)2. During the strikeOn October 12, the second morning of the strike, strik-ing employees Griffey and O'Connell were on the picketline at plant 2 with two other pickets. Griffey was stand-ing with a picket sign behind a fire barrel which she hadobtained the mayor's permission to place on the sidewalkfor warmth. Vice President Sharman arrived with a pho-tographer (one of the guards hired to protect the Com-pany's property during the strike), and went with him tothe middle of the street where the photographer pointedthe camera at Griffey. When Griffey pushed the sign infront of her face, Sharman told her, "Sally put your signdown I want to see your face." She said she had not au-thorized any of them to take her photograph and he re-sponded that "we need your picture for evidence."O'Connell asked "What for?" and Sharman answered,"when we take you to Court." O'Connell asked, "Court,for what?" Sharman turned and walked away withoutanswering. (I discredit Sharman's denials of this testimo-ny.) The same photographer was there daily during thestrike, taking pictures from the roof, from the doorway,while "hanging out the windows, downstairs and on thesecond floor," and from the street.There was never any violence at the plant 2 picketline, and Sharman gave no reason for threatening to takethe pickets to court or for taking Griffey's picture forthat purpose. I find that Sharman's conduct, in makingthe threat and having the photographer take Griffey'spicture on October 12 while the striking employees wereengaged in peaceful picketing, was to intimidate thepickets and to make them fearful of reprisals for engag-ing in a lawful strike and picketing. I therefore find that,on October 12, Vice President Sharman engaged in un-lawful surveillance of the peaceful picketing and coer-cively threatened the employees with legal proceedingsfor lawfully striking and picketing, in violation of Sec-tion 8(a)(1) of the Act. (The complaint does not allegethat the other photographing of the picketing at the twoplants further violated the Act.)3. After the strikeOn November 14 (about a month before the signing ofthe 2-year collective-bargaining agreement, effectivefrom October 11, 1979, until October 11, 1981), VicePresident Sharman went to the machine where theUnion's committee member, Griffey, was working. Shar-man first asked if Griffey were aware that Union Repre-sentative Jack Meyers was going to sign the agreement,and then informed her of the Company's thoughts ofhaving the employees work four succeeding Saturdays,closing the plant from December 21 until January 2, anddeferring the Saturday pay until the Christmas holidays,enabling the employees to be off 11 days and still receivea full paycheck. Griffey said that sounded like a superidea. A few minutes later, when Griffey was on break,Sharman returned and asked her how the new agreementwould affect the Christmas holiday plan, commented thatthe people sitting on the negotiating teams did not knowwhat they were doing, said that this was what the Unionwas doing for the employees- "they don't want to payyou for your holiday," and added that the Company wasgoing to be "good people" and give the employees theholiday pay anyway. He also asked her (as a committeemember) if she would sign the agreement. She admittedon cross-examination that the discussion of holiday payand the signing of the agreement were two separate mat-ters, and that Sharman did not indicate that the holidaypay was an inducement not to sign the agreement. (I dis-credit Sharman's denial that holiday pay was even dis-cussed.) Contrary to the allegations in the second com-plaint, I find that Sharman's questioning of committeemember Griffey about the signing of the agreement wasnot coercive interrogation concerning union membership,activities, or sympathies, and further find that he did notpromise the employees "increased benefits and improvedterms and conditions of employment, in an effort toinduce employees to abandon their membership in andsupport for the Union." I therefore find that these twoallegations must be dismissed.CONCLUSIONS OF LAW1. By refusing to reinstate employees Pamela O'Con-nell, Frances Griffey, and other former striking employ-ees on October 16 after their unconditional offers toreturn to work, the Company engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(3) and (1) and Section 2(6) and (7) of the Act.2. By assigning employees O'Connell and Griffey morearduous job tasks after the election in retaliation againstthem because of their support of the Union, and by dis-criminatorily suspending them on June 7, 8, and 11 be-cause of their union support, the Company also violatedSection 8(a)(3) and (1) of the Act.3. By discriminatorily giving employee O'Connell anunwarranted written warning on October 3 because ofher union support, the Company further violated Section8(a)(3) and (1) of the Act.4. By threatening to discharge Union President DavidLillard because of his union activity, the Company vio-lated Section 8(a)(1) of the Act.5. By threatening to discharge the employees andmove the plant if the employees support the Union andby engaging in repeated coercive interrogation, the Com-pany violated Section 8(a)(1) of the Act.6. By engaging in unlawful surveillance of peacefulpicketing and threatening employees with legal proceed-ings for lawfully striking and picketing, the Company co-erced and intimidated employees in violation of Section8(a)(l) of the Act.7. The Company did not unlawfully discharge employ-ee Rick Hodge; did not coercively interrogate employeeCUTliNG, INCORPORATED 543 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDGriffey; did not, by soliciting complaints and grievances,promise increased benefits and improved terms and con-ditions of employment; and did not make such a promiseto induce employees to abandon their union support.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent having unlawfully refused to reinstateemployee Pamela O'Connell on and since October 16,1979, having unlawfully refused to reinstate employeeFrances Griffey and other former striking employees onOctober 16, 1979, and having discriminatorily suspendedO'Connell and Griffey for 3 days; I find it necessary toorder the Respondent to offer O'Connell reinstatementwith compensation for lost pay and other benefits, com-puted on a quarterly basis from October 16 until date ofproper offer of reinstatement, less net interim earnings, tocompensate Griffey and other striking employees whomade unconditional offers on October 16 to return towork, for such lost earnings from that date until theywere reinstated on October 21, and to compensateO'Connell and Griffey for the earnings lost as a result oftheir 3-day suspension, in accordance with F W. Wool-worth Company, 90 NLRB 289 (1950), plus interest ascomputed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER3The Respondent, Cutting, Incorporated, HartfordCity, Indiana, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to reinstate any economic striker who un-conditionally offers to return to work before being per-manently replaced.(b) Assigning any employee more arduous job tasks inretaliation for supporting Local 154, United Paper-workers International Union, AFL-CIO-CLC, or anyother union.(c) Giving an unwarranted written warning to or sus-pending any employee for supporting the Union.(d) Threatening to discharge the employees or tomove the plant if the employees support the Union.(e) Threatening to discharge any union official becauseof the union activity.D In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, he adopted by the Board aridbecome its findings, conclusions. and Order. and all objections theretoshall be deemed waived for all purposes.(f) Coercively interrogating any employee about unionsupport or union activity.(g) Engaging in unlawful surveillance of peaceful pick-eting or coercively threatening employees with legalproceedings for lawfully striking and picketing.(h) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Pamela O'Connell immediate and full rein-statement to her former job or, if her job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or any other rights or privilegespreviously enjoyed, and make her whole for any loss ofpay or other benefits she may have suffered by reason ofthe refusal to reinstate her in the manner set forth in theRemedy section.(b) Make Frances Griffey and other former economicstrikers who made unconditional offers to return to workon October 16, 1979, whole for any lost earnings fromthat date until their reinstatement on October 21, 1979, inthe manner set forth in the Remedy section.(c) Make Pamela O'Connell and Frances Griffeywhole for any lost earnings resulting from their discrimi-natory 3-day suspension in the manner set forth in theRemedy section.(d) Expunge from the personnel records any referenceto the unwarranted written warning given PamelaO'Connell and to the discriminatory suspension of herand Frances Griffey.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(f) Post at its plants in Hartford City, Indiana, copiesof the attached notice marked "Appendix."'Copies ofsaid notice, on forms provided by the Regional Directorfor Region 25, after being duly signed by the Respond-ent's authorized representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(g) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS AL-SO ORDERED that the complaints be dismissedinsofar as they allege violations of the Act not specifical-ly found.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."